Citation Nr: 0330523
Decision Date: 11/06/03	Archive Date: 01/21/04

DOCKET NO. 00-12 588                    DATE NOV 0 6 2003

On appeal from the Department of Veterans Affairs Regional Office in Newark, New Jersey

THE ISSUES

1. Entitlement to an initial disability rating higher than 10 percent for
pseudofolliculitis barbae..

2. Entitlement to an original rating in excess of 10 percent for acne keloidalis
nuchae with scarring alopecia.

REPRESENTATION

Appellant represented by: National Association of County Veteran Service
Officers (NACVSO)

ATTORNEY FOR THE BOARD

J. D. Deane, Associate Counsel

REMAND

On December 13, 2002, the Board of Veterans' Appeals (BVA or Board) ordered
further development in your case.  Thereafter, your case was sent to the Board's
Evidence Development Unit (EDU), to undertake the requested development.

Prior to May 1, 2003, the Board's regulations provided that if further evidence,
clarification of the evidence, correction of a procedural defect, or any other action
was essential for a proper appellate decision, a Board Member or panel of Members
could direct Board personnel to undertake the action essential for a proper appellate
decision.  See 38 C.F.R. § 19.9(a)(2) (2002).

However, on May 1, 2003, the United States Court of Appeals for the Federal
Circuit ("Federal Circuit") invalidated 3 8 C.F.R. § 19.9(a)(2), in Disabled American
Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed.  Cir. 2003)
(hereinafter "DAV").  The Federal Circuit held that 38 C.F.R. § 19.9(a)(2), in
conjunction with the amended rule codified at 38 C.F.R. § 20.1304, was
inconsistent with 38 U.S.C. § 7104(a), because 38 C.F.R. § 19.9(a)(2), denies
appellants "one review on appeal to the Secretary" when the Board considers
additional evidence without having to remand the case to the agency of original
jurisdiction (AOJ) for initial consideration, and without having to obtain the
appellant's waiver.

Following the Federal Circuit's decision in DAV, the General Counsel issued a
precedential opinion, which concluded that DAV did not prohibit the Board from
developing evidence in a case before it, provided that the Board does not adjudicate
the claim based on any new evidence it obtains unless the claimant waives initial
consideration of such evidence by first-tier adjudicators in the Veterans Benefits
Administration (VBA).  VAOPGCPREC 1-03.  Based on this opinion, the Board
continued, for a short time, to request development via the Board's EDU.

Recently, in light of the Federal Circuit Court's decision and other policy
considerations, the Department of Veterans Affairs (VA) determined that VBA
would resume all development functions.  In other words, aside from the limited

- 2 -

class of development functions that the Board is statutorily permitted to carry out,
see 38 U.S.C.A. §§ 7107(b), 7109(a), all evidence development will be conducted at
the regional office (RO) level.

In the event that you appeared at a hearing before a Veterans Law Judge (VLJ)
other than the VLJ signing this remand, be advised that if your case is returned to
the Board, it will be reassigned to the VLJ who conducted your hearing.

Accordingly, this matter is REMANDED to the RO for the following:

1. Obtain the complete records of outpatient treatment
of the veteran at the VA Medical Centers (VAMCS) in
Philadelphia, Pennsylvania, and East Orange, New
Jersey, dated from January 1994 to the present.  If
requested treatment records are unavailable, the VAMC
should notify the RO of that in writing.

2. Obtain the complete records of treatment of the
veteran, from the beginning of treatment through the
present, by private dermatologist Barry C. Weiner,
M.D., 4535 Highway 9 North, Howell, NJ 07731.

3. After the development requested above has been
completed to the extent possible, the RO should again
review the record.  If any benefit sought on appeal
remains denied, the appellant and representative, if any,
should be furnished a supplemental statement of the
case and given the opportunity to respond thereto.

Thereafter, the case should be returned to the Board, if in order.  The Board
intimates no opinion as to the ultimate outcome of this case.  The appellant need
take no action unless otherwise notified.

- 3 -


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded to the regional office. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See The Veterans' Benefits Improvements Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory Notes). In addition, VBA's Adjudication Procedure Manual, M21-1, Part IV, directs the ROs to provide expeditious handling of all cases that have been remanded by the Board and the Court. See M21-l, Part IV, paras. 8.44-8.45 and 38.02-38.03.

S. KELLER 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2002).

-4


??



 

 

